Examiners Comment
This action is in response to the amendments filed on 08/09/2022.
Claims 1, 11, 21, 26-30 have been amended.
Claims 1-30 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 11, 21 and 26, The following underlined claim limitation is not disclosed by any prior art: “… performing, based on an intra-frequency beam sweep, a serving beam switch from a first serving beam used in communicating with a serving node to a second serving beam to use in communicating with the serving node; and switching, for an inter-frequency procedure, based on performing the serving beam switch, and based on one or more spatial correlation parameters associated with the first serving beam and the second serving beam, from a first inter-frequency beam to a second inter-frequency beam to use in performing the inter-frequency procedure.”

Closest prior art:

Chen (US20200022040A1) discloses intra-frequency procedure - see para 222, In addition to cell quality, UE reports beam measurements of source and target cell. In case UE has provided beam level information via beam management procedure to the serving cell (e.g., to facilitate intra-cell mobility/mobility without RRC involvement), UE may not need to report serving cell beam measurements as these may be already available at source via L1/L2 signaling. The UE may also include cell level measurement quantities based on the NR-SS in the report if available. Once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell. 

However, Chen does not disclose the underlined limitation: “… performing, based on an intra-frequency beam sweep, a serving beam switch from a first serving beam used in communicating with a serving node to a second serving beam to use in communicating with the serving node; and switching, for an inter-frequency procedure, based on performing the serving beam switch, and based on one or more spatial correlation parameters associated with the first serving beam and the second serving beam, from a first inter-frequency beam to a second inter-frequency beam to use in performing the inter-frequency procedure.”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472